Citation Nr: 1436601	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-01 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depressive disorder, to include as secondary to service-connected hepatitis C and peptic ulcer disease.

2.  Entitlement to service connection for a shoulder disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a low back disability. 

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active duty from January 1981 to October 1983.

These matters are on appeal from May 2007 and January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Montgomery, Alabama and Houston, Texas.  Jurisdiction has since been transferred to the Houston, Texas, RO.

It appears the Veteran initially claimed service connection for a psychiatric disorder, as well as neck back and shoulder disabilities in July 2006.  The RO successively denied these service-connection claims in rating decisions issued in May 2007, April 2008, and most recently in January 2009.  Thereafter, within one year of each decision, the Veteran submitted additional lay statements and medical evidence, which the Board finds were sufficient to constitute new and material evidence for the respective denials of service-connection for a psychiatric disorder and neck, back and shoulder disabilities.  See Buie v. Shinseki, 24 Vet. App. 242 (2010); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  As set forth in 38 C.F.R. § 3.156(b) (2013), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Essentially, the Veteran's service-connection claims for a psychiatric disorder and shoulder, back, and neck disabilities have remained pending since the original July 2006 claim.  Consequently, the issues on appeal have been characterized as set forth above, on the title page.

In February 2012, the Veteran signed an Expedited Processing Waiver of the 30-Day Waiting period and indicated that he waived AOJ consideration of any future evidence he wished to submit at a later time.

The Veteran testified before the undersigned at a Video Conference hearing in August 2013.  A transcript is of record.  The record was also held open for a period of 30 days to afford the Veteran an opportunity to submit additional evidence.

The issues of entitlement to service connection for neck, shoulder, and low back disabilities and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus was not documented in service; and, the competent and credible evidence fails to establish that the Veteran's currently diagnosed tinnitus was caused or aggravated by his active service, to include in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for tinnitus, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).
Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in April 2008 of the criteria for establishing service connection for tinnitus, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded in this letter.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO.  Nothing more was required.

As to VA's statutory duty to assist in claims development, the record reflects that reasonable efforts have been made to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims files consists of service and VA treatment records, and records from the Social Security Administration (SSA).  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  No outstanding evidence has been identified that has not otherwise been obtained.

Based on the Veteran's August 2013 testimony that he received relevant treatment for his shoulder, neck, and low back disabilities from the Audie L. Murphy Memorial VA Hospital, treatment records from this VA facility are being requested in the Remand below.  However, the Veteran has made no contention, nor does the evidence suggest, that these records may be relevant to his tinnitus claim which is being decided in the decision below. 

As such, the Board finds that no useful purpose would be served in Remanding the tinnitus claim for more development.  Such a Remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In addition, the Veteran was afforded a VA audiology examination in September 2010 at which time the examiner diagnosed tinnitus, but was unable to provide an opinion as to whether the Veteran's currently diagnosed tinnitus is related to his service without resort to speculation due to the non-organic component.  However, as noted below, the examiner adequately explained why such opinion could not be provided.  The VA examiner conducted a full review of the Veteran's claims file, including the STRs and extensive post-service treatment records.  The report of examination contains sufficient detail and refers to specific documents and medical history, and is supported by sufficient rationale.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Therefore, the Board finds that there is no additional development that may be undertaken to assist the examiner in this regard.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in August 2013 in which he presented oral argument in support of his claim.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the veterans law judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issue on appeal.  The undersigned Veteran's Law Judge elicited testimony regarding the history and etiology of his claimed tinnitus, to include whether he had any evidence that such symptoms could be related to his active service.  No outstanding evidence pertaining to the matter has been identified.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Veteran contends that he has tinnitus that is related to in-service acoustic trauma from artillery, missiles, projectiles, grenades, anti-tank weapons, machine guns, and M-16s.  As the Veteran's service personnel records reflect a military occupational specialty of cannon crewman during service, exposure to acoustic trauma is conceded.  38 U.S.C.A. § 1154(a).

There is evidence of a current diagnosis of tinnitus in this case.  When the Veteran underwent medical examination in connection with his claim in September 2008 and September 2010, the examiners diagnosed tinnitus.  Thus, as the evidentiary record clearly shows a current tinnitus diagnosis, the Board will now consider in-service incurrence.

The STRs are void of findings, complaints, symptoms, or diagnosis of tinnitus.

Post-service, VA treatment records include a July 2006 audiology consult report which indicates a diagnosis of tinnitus, but the Veteran's responses were found to be inconsistent and likely elevated, so a repeat evaluation was recommended.  Hearing was normal, bilaterally.  An April 2008 audiology consult report shows that tinnitus was diagnosed and neuromonics tinnitus treatment was discussed with the Veteran.

On VA audiological examination in September 2008, the Veteran presented with a history of in-service exposure to acoustic trauma and post-service noise exposure to diesel engines during employment.  The Veteran asserted that his tinnitus began during basic training.  As hearing was normal bilaterally, the examiner was unable to provide an opinion as to whether his tinnitus was related to his service and stated that the Veteran's complaint of tinnitus required referral to another provider.  In an addendum, the examiner explained that tinnitus is a subjective complaint and opined that he would have to resort to mere speculation in any attempt to identify the cause of the Veteran's tinnitus.

On VA audiological evaluation in September 2010, the Veteran presented with a history of in-service noise exposure and tinnitus as a result of firing a cannon.  Post-service noise included exposure to "normal city life" during employment in security and law enforcement.

The examiner indicated that no audiometric data was reported and that the Veteran was either unable or refused to provide reliable and valid hearing test results.  There were 40 decibel differences between spondee thresholds and pure tone averages.  Test-retest reliability was poor.  The Veteran was counseled regarding these inconsistencies, but they were not resolved.  In addition, hearing test results were inconsistent with behavioral findings; he had no difficulty answering questions about his history.  The examiner diagnosed normal hearing per a non-organic component.  However, the examiner was unable to resolve the issue of any relationship between the Veteran's tinnitus and his in-service noise exposure without resort to mere speculation, based on the rationale that there were no complaints of tinnitus in the Veteran's STRs and the non-organic component to his hearing status.  The examiner stated: "The information provided by [the Veteran] regarding tinnitus must be considered suspect."  The Board may rely on an examiner's conclusion that an etiology opinion would be speculative, as long as the examiner explains the basis for such an opinion, as the reviewer has in this case.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

Full consideration has been given to the Veteran's assertion that his tinnitus had its onset in service or is etiologically related thereto.  The Court has even determined that tinnitus is the type of disability that can be identified/diagnosed by a layman.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  However, just because the Veteran is competent to report the onset and frequency of his tinnitus does not translate to that report being credible.  

The Board's attention is initially drawn to the lack of reference to tinnitus symptomatology in the STRs and at separation in August 1983.  Specific reference is made to the August 1983 Report of Medical History, which was completed by the Veteran prior to his discharge, wherein he complained of headaches, eye trouble, frequent colds, and stomach problem.  Had he been experiencing ringing in the ears at that time, it would have seemed logical that he would have mentioned it to the discharge examination physician in August 1983.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803 (7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  In light thereof, the Board determines that any statements asserting a continuity of tinnitus since active service, while competent, are nonetheless not credible.

Moreover, the evidence of record includes inconsistent audiological findings reported on evaluation in July 2006 and on VA examination in September 2010 during which the Veteran's complaints of tinnitus were inconsistent with the diagnoses of normal hearing.  Most concerning are the findings of the September 2010 examiner who stated that the test-retest reliability was poor and that inconsistences remained unresolved even after the Veteran received counseling regarding these inconsistencies.  Crucially, the examiner warned that the information provided by the Veteran was "suspect."  Therefore, the Board finds that his reports are also not credible.  Caluza v. Brown, 7 Vet. App. 498 (1995); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997).

The Board finds that the claim must be denied.  The Veteran was not shown to have any tinnitus during service.  Rather, the earliest post-service medical evidence of any relevant findings of tinnitus is dated in July 2006.  In this regard, there is no competent opinion of record that relates the Veteran's current tinnitus to any claimed in-service injury, event or illness, including in-service acoustic trauma.  

Service connection for tinnitus based on the theory of direct onset (38 C.F.R. § 3.303(a)) is not established.

Aside from the Veteran's assertion of experiencing tinnitus since service, which has found to lack credibility, consideration has been given to the Veteran's assertion that he his current tinnitus is related to his in-service noise exposure.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of tinnitus, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board acknowledges that the Veteran is competent to report the onset and frequency of his tinnitus.  However, the question of the cause of tinnitus, which is presently diagnosed but not found to have had its onset in service, is beyond his level of lay observation.  The gap between service discharge (1983) and the Veteran's initial report of tinnitus (2006) is profound.  His claim now rests on whether he is competent to state that his tinnitus, which is shown many years after service, is related to his active service, to include noise exposure.

In that regard, while the Board again acknowledges that Veteran is competent to report symptoms such as ringing in the ears, there is no indication that the Veteran is competent to etiologically link any such symptoms to his active service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating audiological disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  In reaching these conclusions, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for tinnitus is denied.


REMAND

The Veteran asserted that he suffers from a current psychiatric disorder that was caused or aggravated by his service-connected hepatitis C and peptic ulcer disease.  The Board notes that the record has previously included a diagnosis of posttraumatic stress disorder (PTSD) and that the Court has held that scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the Veteran testified that he was not pursuing a claim for PTSD, and his the theory of entitlement to service connection for a psychiatric disorder was based on secondary service connection.  Transcript at 16.

In October 2010, after a thorough VA mental disorders examination, the examiner diagnosed depressive disorder, not otherwise specified (NOS), that the examiner opined is less likely as not caused by or a result of the Veteran's service-connected hepatitis C and peptic ulcer disease.  Her supporting rationale was that there is no clear relationship between hepatitis C or peptic ulcer disease.  The examiner stated that VA medical records noted a history of hepatitis C along with depression; however, there is no causal relationship explicitly stated or clearly implied by treatment providers.  Citing to medical studies, the examiner further opined that while it is within the "realm of medical possibility" that the Veteran is experiencing depressive symptoms secondary to hepatitis C, the balance of the objective data indicates that his depressive disorder is less likely as not secondary to a service-connected disability.  She unfortunately did not comment on the likelihood that the service-connected hepatitis C and/or peptic ulcer disease had aggravated his depressive disorder.  Thus, as there remains no opinion addressing the issue of aggravation, an addendum opinion is deemed warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also asserts that he has neck, shoulder, and low back disabilities related to lifting missiles during service.  While STRs are void of any findings, complaints, symptoms, or diagnosis of disabilities of the right or left shoulder, neck, or low back, he is nevertheless deemed competent to report symptoms of pain after lifting.

Post-service, VA treatment records indicated diagnose of degenerative joint disease of the lumbar and cervical spine.  While these records only evidence complaints of shoulder pain, in August 2013 the Veteran testified that he received treatment of his orthopedic disabilities, including receiving shots in his left shoulder in 2012 and 2013, from the Audie L. Murphy Memorial VA Hospital, the records of which are not currently of record and must be obtained.

Accordingly, the Veteran should be afforded examinations which consider a complete review of the claims file (including the Veteran's outstanding VA treatment records which have been requested herein) to determine the nature and etiology of the Veteran's shoulder, neck, and low back disabilities.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with VCAA notice regarding what is required to substantiate a claim for secondary service connection.


2.  Obtain copies of the Veteran's VA treatment records since October 2008, including records from the South Texas Veterans Health Care System, to specifically include the Audie L. Murphy Memorial VA Hospital.  If the records are not available, or if the search yielded a negative result, that fact should be clearly documented on the Veteran's electronic claims file and/or paper claims file and the Veteran notified of the efforts made to obtain such records.

3.  On completion of the above, procure an addendum opinion from an appropriate examiner to review the October 2010 VA examination.  A new examination should be scheduled if the examiner believes that such is needed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.  

The examiner should state whether it is at least as likely as not (50 percent or more probability) that any currently diagnosed depressive disorder is:

i. related to the Veteran's active military service 
ii. proximately due to his service-connected hepatitis C and/or peptic ulcer disease OR 
iii. aggravated by his service-connected hepatitis C and/or peptic ulcer disease?

In rendering the requested opinion, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, his VA medical records, SSA records, October 2010 VA examination and opinion (and medical studies cited therein) and August 2013 hearing transcript.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Schedule appropriate VA examinations to address the nature and etiology of any current neck, low back, and right and/or left shoulder disabilities.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

(a) Diagnose any current neck, low back, and right and/or left shoulder disabilities.


(b) Is it at least as likely as not (50 percent or more probability) that any diagnosed disability had its onset in or is etiologically-related to the Veteran's active duty service or manifested within one year after the Veteran's period of active duty?  

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, his VA medical records, SSA records, and August 2013 hearing transcript.  The examiner should specifically address the Veteran's contention that the stresses and strains of his active service caused his current neck, low back, and shoulder problems.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The SSOC should contain, among other things, a summary and discussion of the relevant evidence received since the SOC was issued in November 2010.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


